Citation Nr: 1312939	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  12-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an initial disability rating in excess of 30 percent for headaches.  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to November 22, 2010, and a disability rating in excess of 40 percent as of November 22, 2010, for right leg radiculopathy.  

4.  Entitlement to an initial disability rating in excess of 10 percent prior to November 22, 2010, and a disability rating in excess of 20 percent as of November 22, 2010, for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from November 1977 to May 1978 and active military service from February 1981 to November 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 rating decisions and an April 2010 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.    

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The Board notes that in a November 2011 Decision Review Officer decision, the Veteran was awarded a 30 percent disability rating for migraine headaches for the entire period on appeal; and a 40 percent disability rating for right leg radiculopathy and a 20 percent disability rating for left leg radiculopathy, both effective November 22, 2010.  As the increased rating grants do not represent full grants of the benefits sought on appeal, the Board has limited its consideration accordingly as those claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In his December 2011 substantive appeal, the Veteran requested a hearing before a member of the Board at his local VA RO.  In a May 2012 statement, the Veteran's representative withdrew the Veteran's hearing request.  Therefore, the Board finds that the Veteran's Board hearing request was properly withdrawn.   



FINDINGS OF FACT

1.  A cervical spine disability is not etiologically related to the Veteran's active service and cervical spine arthritis was not present within one year of the Veteran's separation from active service.  

2.  The Veteran's headaches have been manifested by two prostrating headaches per month, but are not productive of severe economic inadaptability.  

3.  Prior to November 22, 2010, the Veteran's right and left leg radiculopathy were manifested by incomplete paralysis of the sciatic nerve productive of symptoms that were mild in nature.

4.  Beginning November 22, 2010, the Veteran's right leg radiculopathy has been manifested by incomplete paralysis of the sciatic nerve productive of symptoms that are severe in nature, but has not been productive of marked muscle atrophy. 

5.  Beginning November 22, 2010, the Veteran's left leg radiculopathy has been manifested by incomplete paralysis of the sciatic nerve productive of symptoms that are moderate in nature, but has not been productive of moderately severe or severe symptoms or marked muscle atrophy. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service and the incurrence or aggravation of cervical spine arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for an initial disability rating in excess of 30 percent for headaches have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2012).

3.  The criteria for an initial disability rating in excess of 10 percent prior to November 22, 2010, and a disability rating in excess of 40 percent as of November 22, 2010, for right leg radiculopathy have not been met or approximated.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).

4.  The criteria for an initial disability rating in excess of 10 percent prior to November 22, 2010, and a disability rating in excess of 20 percent as of November 22, 2010, for left leg radiculopathy have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed letters in June 2006, April 2008, and August 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2006, April 2008, and August 2009 letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service medical records are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been afforded appropriate VA examinations. 

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection for a cervical spine disability.  No VA medical opinion has been obtained in response to that claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2012); Charles v. Principi, 16 Vet. App. 370 (2002).

The evidence of does not indicate that the Veteran has a cervical spine disability that is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted. 

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  However, the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code is not prohibited.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).

When evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2012).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).

As there is no diagnostic code specifically for headaches, the Veteran's headaches have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, used for evaluating migraine headaches.  Under that diagnostic code, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum schedular rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

Currently the Veteran's right and left leg radiculopathy are assigned disability ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8520, used for evaluating complete and incomplete paralysis of the sciatic nerve.  Under that diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately-severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve is present when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and when flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  38 C.F.R. § 4.12a (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to Service Connection for a Cervical Spine Disability

The Veteran has asserted that he has a cervical spine disability that is related to his active service.  

A review of the Veteran's service medical records is negative for treatment for or a diagnosis of a cervical spine disability while the Veteran was in active service.  In October 1988, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported experiencing neck pain at the time of his separation.  Additionally, the Veteran's spine and neck were both found to be clinically normal upon examination and the examiner did not otherwise indicate the presence of a neck disability at separation.  

A review of the post-service medical evidence of record shows that the Vetrean has received treatment at the VA Medical Center for a cervical spine disability.  Specfically, the Veteran was seen in September 1998 for complaints of right shoulder pain and numbness.  At that time, the examiner determined that the Veteran's right shoulder pain could be cervical spine radiculopathy.  The Veteran was sent for X-rays of his cervical spine in September 1998.  The X-rays revealed narrowing of the C5-6 disc space with bony spurring causing narrowing of the neural foramina at that level.  It was also noted that the C7 vertebral body was partially obscurred on the lateral projection and further diagnostic testing was recommended.  In November 1998, the Veteran was afforded a magnetic resonance imaging scan (MRI) of his cervical spine.  The MRI revealed straightening of the cervical lordosis with mild degenerative retrolisthesis at C5-6 and degenerative changes at C4-5 and C5-6.  There was also mild disc bulges noted at C4-5 and C5-6.  The Veteran has continued to receive treatment for cervical spine degenerative disc disease at the VA Medical Center since this time.  However, there is no indication from the treatment notes of record that the disability has been linked in any way to the Veteran's active service.  

While the Veteran might sincerely believe that his cervical spine disability is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's cervical spine disability is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, there is no evidence of record indicating that the Veteran was diagnosed with cervical spine arthritis prior to the September 1998 cervical spine X-ray.  That diagnosis was not made within one year of the Veteran's November 1988 separation from active service.  Therefore, presumptive service connection is not applicable in this case.

In sum, the Veteran was not treated for or diagnosed with a cervical spine disability while in active service and his neck and spine were found to be clinically normal at the time of his separation from active service.  The Veteran was diagnosed with degenerative disc disease of the cervical spine in September 1998, more than one year following his separation from active service.  There is no competent evidence of record indicating that the Veteran's current cervical spine disability is related to his active service.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a cervical spine disability is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Headaches

In January 2008, the Veteran was afforded a VA neurologic examination.  At that time, the Veteran reported that he had been getting headaches since performing demolition duties while in active service.  He reported that the headaches had gotten worse over time.  The Veteran reported that he got a headache one or two times per week and that they came at any time during the day and lasted up to three hours at a time.  He reported that the headache pain was throbbing in nature and reported that it was usually a 6 or 7 out of 10 in intensity.  He reported that the pain was located in his temples or the frontal area of his head.  The Veteran denied taking any medication specifically for his headaches over and above the Ibuprofen he took to alleviate his back pain.  The Veteran reported that when he had a headache he would lie down in a dark room and relax.   He reported that light would sometimes worsen his headaches.  The Veteran denied any incapacitating episodes requiring hospitalization as a result of his headaches.  The examiner diagnosed headaches and opined that it was at least as likely as not that the headaches were related to the Veteran's active service.  

In September 2011, the Veteran was afforded a general medical examination.  At that time, the Veteran reported that he had been getting headaches since performing demolition duties while in active service.  He reported that the headaches had continued to get progressively worse over time.  The Veteran reported that he would get a dull, mild to moderate headache two or three times per week and that they were generally frontotemporal and unilateral in nature.  He reported that the headaches lasted for a few hours each day and were associated with photophobia and some nausea.  The Veteran denied experiencing diplopia, dysarthria, or focal paralysis during these headaches.  The Veteran reported that he also experienced two incapacitating and prostrating headaches per month that were moderate to severe in nature.  The Veteran denied using triptans for treatment of his headaches.  The Veteran reported that the incapacitating headaches lasted for approximately one day and were only relieved with bed rest and a host of analgesics.  The Veteran denied experiencing any visual phenomena with his headaches and there was no scintillating scotoma or aura during his headaches.  

Upon physical examination, there were no trigger points found on the Veteran's face.  An MRI of the brain did not reveal any masses or lesions.  The examiner diagnosed moderate headaches, migraine type, which had a moderate affect on the Veteran's activities of daily living and occupational functioning.  The examiner also noted that the Veteran had two incapacitating and prostrating headaches a month, during which, no viable economic activity could be performed.  However, the examiner found that the Veteran's headaches were not sufficient to preclude the Veteran from doing any work activity since two incapacitating headaches per month represented only six percent of the entire month and this would not be sufficient to prevent someone from working altogether.

A review of the VA Medical Center treatment notes of record shows that the Veteran receives periodic treatment at the VA Medical Center for his headaches.  A review of the treatment notes of record shows that in November 2009, the Veteran was seen in the VA Medical Center neurology clinic for follow-up treatment of his headaches.  At that time, the Veteran reported that he experienced two or three severe headaches per week, at which time the pain was an 8 out of 10 in intensity.  He reported that he experienced mild headaches daily, at which time the pain was a 3 to 4 out of 10 in intensity.  The Veteran denied symptoms of visual changes, nausea, vomiting, and blurry vision during his headaches.  The examiner diagnosed headaches, tension type, that may be aggravated by the Veteran's inadequately controlled sleep apnea or musculoskeletal issues.  The Board notes that while the Veteran reported experiencing two or three severe headaches per week, he did not describe them as prostrating or incapaciting.

The Veteran has also been seen at the pain clinic for various pain management issues resulting from his disabilities, to include his service-connected headaches.  In August 2012, the Veteran reported that he experienced chronic headaches and endorsed some photophobia at that time.

The Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his headaches.  The Veteran has been found to have approximately two prostrating headaches per month that require him to lie down in a dark room for relief.  While the VA examiner noted that the Veteran was prevented from performing any viable economic activity during his two prostrating headaches per month, the examiner also found that the Veteran's headaches alone were not sufficient to preclude the Veteran from doing any work activity as the loss of viable economic activity caused by the headaches represented only six percent of a month.  Additionally, the VA Medical Center treatment notes of record do not show that the Veteran has prostrating headaches with greater frequency than that which was reported at his most recent VA examination.  Further, there is no evidence of record that the Veteran's headaches are productive of severe economic indaptability.  Therefore, the Board finds that the Veteran does not have very frequent and completely prostrating and prolonged headaches productive of severe economic inadaptability.  Accordingly, a higher disability rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  

Consideration has been given to assigning staged ratings.  However, at no time under review has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating for headaches and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings for Bilateral Lower Extremity Radiculopathy

At a July 2009 VA examination, the Veteran reported that he experienced radiating pain and numbness in his right leg.  Upon physical examination, there was no muscle atrophy present in either lower extremity, but strength in the right leg was better than that in the left.  Senasation to pinprick, light touch, and vibration was decreased in the right lower extremity more than the left.  Reflexes were 2+ on the right and 1+ on the left.  The examiner diagnosed radiculopathy in the lower extremities, the right worse than the left.

In September 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced pain and numbness that radiated into his right and left legs, right worse than the left.  He reported both parethesias and weakness in both legs, right worse than the left, which resulted in occassional stumbling.  

Upon physical examination, sacral strength was found to be normal and preserved.  Motor examination revealed that strength in the lower extremities was 3/3 for lower leg extension and flexion and strength was 3/5 in both dorsiflexion and platarflexion, bilaterally.  The Veteran was unable to stand on his toes or heels.  There was no visible muscle atrophy and muscle tone was fair.  Reflexes were 1+ patellar, bilaterally, and achilles reflexes were trace, bilaterally.  Sensory examination using vibratory sense, temperature, pain, light touch, and position sense revealed severe sensory deficit on the right leg in the sciatic nerve distribution L5-S1 and moderate sensory deficit on the left which started above the sciatic nerve distribution.  Extensor hallusic longus strength was 3/5, bilaterally.  

The examiner diagnosed severe radiculopathy in the right leg with incomplete paralysis of the sciatic nerve and moderate radiculopathy in the left leg with incomplete paralysis of the sciatic nerve.  The examiner noted that the disabilities would have a moderately-severe impact on the Veteran's activities of daily living and occupational functioning.  

A review of the VA Medical Center treatment notes of record shows that the Veteran also receives periodic treatment for his symptoms of radiculopathy at the VA Medical Center.  However, a review of the treatment notes of record do not show that the Veteran has had symptoms of radiculopathy in either leg that were more severe than reported at the VA examination.  Further, there is no evidence of atrophy of the muscles in either leg in the VA Medical Center treatment notes.  Additionally, the Board notes that the VA Medical Center treatment notes of record also support the VA examination reports findings that the Veteran's right leg radiculopathy is more severe than that of his left leg.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for either his right or left leg radiculopathy for the period prior to November 22, 2010.  The Veteran's radiculopathy was not found to be moderate in either leg during this period.  At his July 2009 VA examination, the Veteran reported pain and numbness in the legs and he had decreased sensation, but there is no indication that the symptoms were more than mild at that time.  Additionally, while there was decreased strength noted in the legs, there is no indication from the examination report that the Veteran had weakness in either leg to such an extent that it caused difficulty walking or caused the Veteran to fall.  Further, there was no evidence of muscle wasting or atrophy.  Additionally, the VA Medical Center treatment notes of record for this period do not show that the Veteran's right and left leg radiculopathy was more severe than that which was reported in the July 2009 VA examination report.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for right leg radiculopathy as of November 22, 2010.  The Board notes that the Veteran first reported that his radiculopathy symptoms had worsened in his notice of disagreement which was received on November 22, 2010.  Prior to that date, there is no indication from the record that the Veteran's radiculopathy had increased in severity since his last VA examination.  For this period, the evidence of record does not show that the Veteran's right leg radiculopathy is severe in nature.  At his September 2011 VA examination, the examiner reported that the Veteran had severe incomplete paralysis of his sciatic nerve in his right leg.  However, the examiner specifically stated that there was no evidence of atrophy in the right leg and the right leg muscle tone was fair.  Additionally, there is no indication from the VA Medical Center treatment notes of record that the Veteran has any right leg muscle atrophy, thus the Board finds that marked muscle atrophy is not shown.  While the examiner noted that the Veteran's right leg radiculopathy symptoms were severe in nature, there must be evidence of marked muscle atrophy for the assignment of a higher disability rating.  Therefore, a disability rating in excess of 40 percent beginning November 22, 2010, for right leg radiculopathy is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for left leg radiculopathy as of November 22, 2010.  The Veteran first reported that his radiculopathy symptoms had worsened in his notice of disagreement which was received on November 22, 2010.  Prior to that date, there is no indication from the record that the Veteran's radiculopathy had increased in severity since his last VA examination.  For this period, the evidence of record does not show that the Veteran's left leg radiculopathy is moderately severe in nature.  The VA examiner clearly reported that the Veteran's right leg radiculopathy was worse than his left.  Additionally, the examiner noted that there was no muscle atrophy in the left leg and the left leg muscle tone was fair.  Further, the examiner explicitly stated that the Veteran's impairment from his left leg radiculopathy was moderate in nature.  The VA Medical Center treatment notes of record also document that the Veteran routinely reports that his right leg symptoms are worse than his left and do not show the Veteran's left leg radiculopathy symptoms to be worse than those reported at his VA examinations.  Therefore, a disability rating in excess of 20 percent beginning November 22, 2010, for left leg radiculopathy is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for increase for bilateral lower extremity radiculopathy and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  In addition, the evidence does not show frequent hospitalizations or marked interference with employment beyond that envisioned beyond the currently assigned ratings.  The Board notes that the September 2011 VA examiner noted that the Veteran was unable to work as a result of his service-connected lumbar spine disability and associated radiculopathy.  However, the Board notes that the Veteran was already in receipt of a total disability rating based on individual unemployability at that time.  In sum, there is no indication that the average industrial impairment from any of the disabilities alone would be in excess of that contemplated by the assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1) (2012).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to an initial disability rating in excess of 30 percent for headaches is denied.  

Entitlement to an initial disability rating in excess of 10 percent prior to November 22, 2010, and a disability rating in excess of 40 percent beginning November 22, 2010; for right leg radiculopathy is denied.

Entitlement to an initial disability rating in excess of 10 percent prior to November 22, 2010, and a disability rating in excess of 20 percent beginning November 22, 2010; for left leg radiculopathy is denied.    



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


